.     Case 3:19-cv-00231-DJH Document 1 Filed 03/28/19 Page 1 of 11 PageID #: 1




       DONNA MARCUM, on behalf of                     *
       herself and all others similarly situated,
                                                      * CaseNo.    5~ l 1-CV-231-rJTI+
                         Plaintiff,
                                                      *
                 vs.                                      JURY DEMAND ENDORSED HEREON
                                                      *
       LAKES VENTURE, LLC, ,d/b/a
       FRESH THYME FARMERS                            *
       MARKETLLC,
                                                      *
                         Defendant.

                          PLAINTIFF'S COLLECTIVE ACTION COMPLAINT
                       FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

            Now comes Donna Marcum ("Plaintiff'), individually and on behalf of others similarly

    situated, for her complaint against Lakes Venture, LLC, d/b/a Fresh Thyme Farmers Market LLC

    ("Fresh Thyme" or "Defendant"), for its failure to pay employees overtime wages seeking all

    available relief under the Fair Labor Standards Act of 1938 ("FLSA"), 29 U.S.C. §§ 201, et seq.

    Plaintiffs FLSA claims are asserted as a collective action pursuant to 29 U.S.C. § 216(b). The

    following allegations are based on personal knowledge as to the Plaintiffs own conduct and are

    made on information and belief as to the acts of others. Plaintiff, individually and on behalf of

    others similarly situated, hereby state as follows:

       I.        JURISDICTION AND VENUE

            1.         The Court has jurisdiction over Named Plaintiffs FLSA claims pursuant to 28

    U.S.C. § 1331 and 29 U.S.C. § 216(b).

            2.         Venue is proper pursuant to 28 U.S.C. § 139l(b) because Defendant conducts

    business throughout this District and Division.


                                                    Page 1 of 11
  Case 3:19-cv-00231-DJH Document 1 Filed 03/28/19 Page 2 of 11 PageID #: 2




   II.        THE PARTIES

         3.     Plaintiff is an individual and United States citizen. At all times relevant herein,

Plaintiff was employed by Defendant from approximately June 2016 until June 2017 as an hourly

bakery employee.

         4.     Plaintiff was a non-exempt employee of Defendant as defined in the FLSA.

         5.     During her employment with Defendant, Plaintiff was not paid for all of her

compensable hours worked due to a companywide meal period policy that resulted in the deduction

of thirty (30) minutes per shift of five hours or more, and in which Plaintiff therefore did not

receive a bona fide meal period. The companywide meal period policy resulted in unpaid overtime

wages for the three (3) years preceding the filing of this Complaint.

         6.     Plaintiff brings this action on behalf of herself and on behalf of those similarly

situated and has given her written consent to bring this action to collect unpaid overtime and other

unpaid compensation under the FLSA. Plaintiff's consent is being filed along with the Complaint

pursuant to 29 U.S.C. §216(b). (Consent to be Party Plaintiff, attached hereto as Exhibit A).

         7.      Defendant Fresh Thyme is a foreign limited liability company doing substantial

business in this District.

         8.     Defendant is a grocery store chain with locations in at least eleven (11) states,

including Iowa, Illinois, Indiana, Kentucky, Michigan, Minnesota, Missouri, Nebraska, Ohio,

Pennsylvania, and Wisconsin. 1

         9.     Defendant was and is actively doing business in this judicial district during all times

relevant. At all times relevant, Defendant has been an "employer" as that term is defined by the

FLSA.


1
  Seehttps://www.freshthyme.com/our-storesL (last visited May 6, 2018); and https://www.freshthyme.com/#
(Locations) (last visited March 19, 2019).

                                                Page 2 of 11
  Case 3:19-cv-00231-DJH Document 1 Filed 03/28/19 Page 3 of 11 PageID #: 3




           10.     During relevant times, Defendant maintained control, oversight, and direction over

Plaintiff and other similarly situated employees, including the promulgation and enforcement of

policies affecting the payment of wages, including overtime compensation.

           11.     Upon information and belief, Defendant operated/operates and controls an

enterprise and employs employees engaged in commerce or in the production of goods for

commerce, or has had employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person; and Defendant has had an

annual gross volume of sales made or business done of not less than $500,000 per year (exclusive

of excise taxes at the retail level).

           12.     Upon information and belief, Defendant, at all times relevant hereto, was fully

aware of the fact that it was legally required to comply with the FLSA.

    III.         STATEMENT OF FACTS

           13.     During relevant times, Fresh Thyme has had a companywide meal break policy that

requires all hourly, non-exempt employees, including Plaintiff, to clock out for thirty (30) minutes

once the employees have worked five (5) hours per day (hereinafter called "Meal Deduction

Policy"). Specifically, the policy states as follows:

           "2-4. Meal and Break Period:

                   Employees are provided meal and break periods as required by
                   applicable law. Your Manager will provide further details. For
                   employees scheduled more than five (5) hours in one day, the
                   Company policy requires these employees to take a 30-minute
                   unpaid break. This mandatory break must be taken by the beginning
                   of the fifth hour worked. Employees may receive a paid 10-minute
                   break for every four (4) hours worked."

           14.     Within the past three (3) years preceding the filing of this Complaint, Plaintiff and
                              I



·other similarly situated employees regularly worked over (40) hours per week.



                                               Page 3 ofll
  Case 3:19-cv-00231-DJH Document 1 Filed 03/28/19 Page 4 of 11 PageID #: 4




         15.   During all times relevant, Plaintiff and other similarly situated employees were not

paid time-and-a-half ("overtime rate") for all hours worked in excess of forty (40) resulting in

unpaid overtime wages and other wages owed because of Defendant's companywide Meal

Deduction Policy and/or practice whereby Defendant requires hourly, non-exempt employees to

clock out for thirty (30) minutes by the fifth hour worked. Defendant deducts this time from its

hourly< non-exempt employees' compensable time even though employees did/do not receive an

uninterrupted meal period in the amount of 30 minutes each shift.

         16.   During the relevant time period, Defendant applied the same pay practices and

policies to all hourly, non-exempt employees, including Plaintiff.

         17.   During the previous three (3) years preceding this Complaint, Plaintiff and other

similarly situated employees were not paid. for all of their compensable hours worked due to the

aforementioned Meal Deduction Policy even though employees did not receive an uninterrupted

meal period because. they continued to perform substantial job duties on behalf of Defendant even

though they were "clocked out" during the purported meal period.

         18.   Plaintiff was an hourly, non-exempt employee of Defendant as defined in the FLSA

because she was paid on an hourly basis during all times relevant.

         19.   Further, with the exception of employees at the Store Director level and above,

Defendant paid their employees on an hourly basis. Defendant also pays its employees on a weekly

basis.

         20.   With the exception of employees at the Store Director level and above, Fresh

Thyme hourly, non-exempt employees are only paid for hours worked during the workweek

("Hourly, Non-exempt FT Employees").




                                           Page 4 ofll
    Case 3:19-cv-00231-DJH Document 1 Filed 03/28/19 Page 5 of 11 PageID #: 5




        21.       Plaintiff and other similarly situated employees were not guaranteed a

 predetermined amount on a weekly basis.

        22.       Plaintiff and other similarly situated employees' pay were subject to reduction

 because of variations in the quantity of work performed.

        23.       Defendant knew or should have been aware that Plaintiff and other similarly

 situated employees worked in excess of forty (40) hours in a workweek, but willfully elected not

 to compensate them for all hours worked in excess of forty (40) during the three (3) years preceding

 the filing of this Complaint because of the preceding policies.

        24.       Defendant's failure to pay Plaintiff and similarly situated employees for all hours

 worked because of the preceding policies described above resulted in unpaid wages, including

. overtime wages, liquidated damages, costs, and attorneys' fees.

     IV. COLLECTIVE ACTION ALLEGATIONS

         A. 216(b) Collective Action for Unpaid Overtime and Other Wages.

         25.      Plaintiff brings her FLSA claims pursuant to 29 U.S.C. § 216(b) as a representative

 action on behalf of herself and all other Similarly Situated Persons ("SSPs") of the opt-in class,

 consisting of:

                  All current and former hourly employees of Defendant who worked
                  over 40 hours in any workweek and were not fully compensated for
                  all hours worked because they were unable to take an uninterrupted
                  meal break of thirty (30) minutes for the period beginning three (3)
                  years immediately preceding the filing of this Complaint (the
                  "§216(b) Class" or the "§216(b) Collective Members").

        26.       This FLSA claim is brought as an "opt-in" collective action pursuant to 29 U.S.C.

 §216(b) as to claims for overtime compensation, compensation withheld in violation of the FLSA,

 liquidated damages and attorneys' fees under the FLSA. In addition to Plaintiff, numerous putative

 §216(b) Collective Class Members have been denied proper overtime wages due to Defendant's


                                              Page 5 ofll
  Case 3:19-cv-00231-DJH Document 1 Filed 03/28/19 Page 6 of 11 PageID #: 6




company-wide payroll policies and practices. Plaintiff is representative of those other similarly

situated employees and is acting on behalf of her interests as well as their own in bringing this

action.

          27.     These FLSA claims are brought as an "opt-in" collective action pursuant to 29

U.S.C. §216(b) as to claims for overtime compensation, compensation withheld in violation of the

FLSA, liquidated damages and attorneys' fees under the FLSA. In addition to Plaintiff, numerous

putative §216(b) Collective Class Members have been denied proper overtime wages due to

Defendant's companywide payroll policies and practices. Plaintiff is representative of herself and

those other similarly situated employees with respect to the §216(b) Class.

          28.     The identity of the putative §216(b) Collective Class Members are known to

Defendant and are readily identifiable through Defendant's payroll records. These individuals may

readily be notified ofthis action and allowed to opt into it pursuant to 29 U.S.C. §216(b), for the

purpose of collectively adjudicating their claims for overtime wages, liquidated damages,

attorneys' fees and costs under the FLSA.

          29.     The net effect of Defendant's policies and practices is that Defendant willfully

failed to pay overtime wages and maintain proper recordkeeping. Thus, Defendant enjoyed

substantial ill-gained profits at the expense of the Plaintiff and the §216(b) Class Members.

    V.          CAUSES OF ACTION

                                      COUNTI
                  (FLSA - COLLECTIVE ACTION FOR UNPAID OVERTIME)

          30.     All of the preceding paragraphs are realleged as if fully rewritten herein.

          31.     This claim is brought as part of a collective action by the Plaintiff on behalf of

herself and the § 216(b) Class.




                                              Page 6 of 11
   Case 3:19-cv-00231-DJH Document 1 Filed 03/28/19 Page 7 of 11 PageID #: 7




        32.    During the three (3) years preceding the filing of this Complaint, Defendant

employed the Plaintiff and the § 216(b) Collective Members.

        33.    Plaintiff and the§ 216(b) Collective Members were paid on an hourly basis.

        34.     Plaintiff and the § 216(b) Collective Members primarily performed non-exempt

job duties.

        35.    Plaintiff and the § 216(b) Collective Members worked in excess of 40 hours in a

workweek.

        36.    The FLSA requires that non-exempt employees receive overtime compensation for

hours worked in excess of forty (40) per week. See 29 U.S.C. § 207(a)(l).

        37.    Plaintiff and the § 216(b) Collective Members were not exempt from receiving

FLSA overtime benefits because, inter alia, they were not "executive," "administrative," or

. "professional" employees, as those terms are defined under the FLSA. See 29 C.F .R. §§ 541.1, et

seq.

        38.    Plaintiff and the § 216(b) Collective Members were not exempt from receiving

FLSA overtime benefits because, inter alia, they were not a "learned professional" employee, as

that term is defined under the FLSA. See 29 CFR § 541.301.

        39.    Plaintiff and the§ 216(b) Collective Members worked in excess of forty (40) hours

per week during the three (3) years preceding the filing date of this lawsuit.

        40.    Plaintiff and the § 216(b) Collective Class Members should have been paid the

overtime premium for all hours worked in excess of forty (40) hours per workweek.

        41.    Defendant violated the FLSA with respect to Plaintiff and the §216(b) Collective

Members by, inter alia, failing to compensate them at time-and-one-half times their regular rates




                                            Page 7 ofll
  Case 3:19-cv-00231-DJH Document 1 Filed 03/28/19 Page 8 of 11 PageID #: 8




of pay for all hours worked over forty (40) hours in a workweek because of the Meal Deduction

Policy.

          42.     Accordingly, Defendant knew or should have known of the overtime payment

requirements of the FLSA. Despite such knowledge, Defendant willfully withheld and failed to

pay the overtime compensation to which Plaintiff and the § 216(b) Collective Members are

entitled.

          43.     The exact total amount of compensation, including overtime compensation, that

Defendant has failed to pay Plaintiff and the § 216(b) Collective Members is unknown at this time,

as many of the records necessary to make such precise calculations are in the possession of

Defendant or were not kept by Defendant.

          44.     As a direct and proximate result of Defendant's conduct, Plaintiff has suffered and

continues to suffer damages in an amount not presently ascertainable. In addition, Plaintiff seeks

liquidated damages, interest and attorneys' fees, and all other remedies available, as result of

Defendant's willful failure and refusal to pay overtime wages.

    VI.         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and other members of the § 216(b) Collective Class pray for an

Order as follows:

      A.          Certifying the proposed FLSA collective action;

      B.          Directing prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the 216(b)

Collective Class apprising them of the pendency of this action, and permitting them to timely assert

their rights under the FLSA and pursuant to 29 U.S.C. § 216(b);

      C.          A declaratory judgment that Defendant's recordkeeping policies and practices

alleged herein violate the federal recordkeeping requirements pursuant to 29 C.F.R. §§ 516.2, et



                                              Page 8 of 11
  Case 3:19-cv-00231-DJH Document 1 Filed 03/28/19 Page 9 of 11 PageID #: 9




seq., and that Plaintiff, the 216(b) Collective Class Members are entitled to prove their hours

worked with reasonable estimates;

      D.       A declaratory judgment that Defendants' wage and hour policies and/or practices

as alleged herein violate the FLSA;

      E.       An order for injunctive relief ordering Defendant to end all of the illegal wage

policy and practice alleged herein pursuant to the FLSA and attendant regulations and requiring

Defendant to follow such laws going forward;

      F.       Judgment against Defendant for damages for all unpaid overtime compensation

owed to Plaintiff and the § 216(b) Collective Class during the applicable statutory period under

the FLSA 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.;

      G.       Judgment against Defendant for liquidated damages pursuant to the FLSA, 29

U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq., in an amount equal to

all unpaid overtime compensation owed to Plaintiff and all other similarly situated employees

during the applicable statutory period;

      H.       Directing Defendant to pay reasonable attorney's fees and all costs connected with

this action;

      I.       Leave to add additional plaintiffs by motion, the filing of written consent forms, or

any other method approved by the Court;

      J.       Judgment for any and all civil penalties to which Plaintiff and all other similarly

situated employees may be entitled; and

      K.       Such other and further relief as to this Court may deem necessary, just or proper.




                                           Page 9 of 11
•   Case 3:19-cv-00231-DJH Document 1 Filed 03/28/19 Page 10 of 11 PageID #: 10




                                          Respectfully submitted,

                                          Isl Matthew J.P. Coffenan
                                          Matthew J.P. Coffman (OH Bar 0085586)*
                                          Coffman Legal, LLC
                                          1550 Old Henderson Road
                                          Suite 126
                                          Columbus, Ohio 43220
                                          Telephone: (614) 949-1181
                                          Facsimile: (614) 386-9964
                                          Email: mcoffman@mcoffmanlegal.com

                                          Isl Robi J. Baishnab
                                          Robi J. Baishnab (OH Bar 0086195)*
                                          NILGES DRAHER LLC
                                          34 N. High St., Ste. 502
                                          Columbus, OH 43215
                                          Telephone: (614) 824-5770
                                          Fax:        (330) 754-1430
                                          Email:      rbaishnab@ohlaborlaw.com

                                          Hans A. Nilges (OH Bar 0076017)*
                                          Shannon M. Draher (OH Bar 0074304)*
                                          NILGES DRAHER LLC
                                          7266 Portage Street, NW, Suite D
                                          Massillon, Ohio 44646
                                          Telephone: (330) 470-4428
                                          Fax:       (330) 754-1430
                                          Email:     hans@ohlaborlaw.com
                                                     sdraher@ohlaborlaw.com

                                          Isl Daniel I Bryant
                                          Daniel I. Bryant (OH Bar 0090859)*
                                          BRYANT LEGAL, LLC
                                          1550 Old Henderson Road
                                          Suite 126
                                          Columbus, Ohio 43220
                                          Telephone: (614) 704-0546
                                          Facsimile: (614) 573-9826
                                          Email: dbryant@bryantlegalllc.com

                                         *(pro hac vice anticipated)

                                          Attorneys for Plaintiff and those similarly
                                          situated



                                    Page 10 of 11
Case 3:19-cv-00231-DJH Document 1 Filed 03/28/19 Page 11 of 11 PageID #: 11




                                     JURY DEMAND

    Plaintiff hereby demand a jury trial of twelve (12) persons to hear all issues so triable.

                                                   Isl Matthew J.P. Coffman
                                                   Matthew J.P. Coffman




                                        Page 11 of 11
